DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/08/2022 canceling Claims 2, 3, 6 – 10, 12, 14 – 17, and 19 – 21, amending Claims 1, 4, 5, 11, 13, and 18, and adding new Claims 22 – 26.  Claims 1, 4, 5, 11, 13, 18, and 22 – 26 are examined.


Drawings
The drawings were received on 06/08/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) or alternatively as being unpatentable over Deldalle (7,895,819) in view of Girard et al. (4,315,403).
Regarding Claim 18, Deldalle teaches, in Fig. 1, the invention as claimed including a method of supplying fuel to a combustor (11) of a gas turbine engine (10) comprising: driving a primary fuel pump (13) with an electric motor (21) to provide a first fuel flow that varies independent of a speed of shaft (15) driven by a turbine (14) of the engine (10) [The shaft of the electric motor (21) was independent of the turbine (14) shaft (15).  Therefore, the rotational speed of the turbine (14) shaft (15) had no effect on the rotational speed of the electric motor (21) driving the primary fuel pump (13)]; and coupling [via shaft - parallel lines around the rotational axis, long dash-short dashed line, connecting the turbine (22) to the primary fuel pump (13)] a turbine (22) to drive the primary fuel pump (13) in response to the electric motor (21) not driving the primary fuel pump (13) sufficiently to power the engine.  Deldalle teaches, in Col. 4, ll. 5 – 15, that the turbine (22) drove the primary fuel pump (13) when the primary electric motor (21) failed, i.e., electric motor was not sufficiently driving or incapable of driving the primary fuel pump (13).
The turbine (22) shown in Fig. 1 was an air turbine, e.g., pneumatic fluid.  However, Deldalle further teaches, in Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 35 – 40, that the secondary drive was a motor driven by a flow of fluid (pneumatic or hydraulic) that could assist and/or replace the electric motor for driving the primary pump.  Accordingly, an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump in addition to or in the place of the electric motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle with the hydraulic turbine taught by Deldalle because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine, were known in the art, and one skilled in the art could have substituted the hydraulic turbine for the air turbine, with no change in their respective functions, to yield predictable results, i.e., a flow of hydraulic fluid would have powered the hydraulic turbine to drive the primary fuel pump with the electric motor or in place of the electric motor, Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 5 – 15 and ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Alternatively, Girard teaches, in Fig. 2 and Col. 5, ll. 5 - 25, a hydraulic motor/turbine (52 and 53) having a clutch means (54 and 55, respectively) for selectively coupling the hydraulic motor/turbine (52 and 53) to drive a load (40 – printing press and 44 - rollers, respectively).  Girard teaches, in Col. 5, ll. 5 - 25, that electric motors (41 and 45) could drive the loads (40 – printing press and 44 - rollers, respectively) or the clutch means (clutches 54 and 55, respectively) could couple the shafts of hydraulic motor/turbines (52 and 53, respectively) to the shaft of the respective electric motor (41 and 45) so that said hydraulic motor/turbines (52 and 53, respectively) could drive the respective loads (40 – printing press and 44 - rollers) which made it possible to economize on the consumption of electrical power by said electric motor (41 and 45).  In other words, electrical power was not supplied to said electric motor (41 and 45) when said loads (40 and 44) were powered/driven by the hydraulic motor/turbines (52 and 53, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, with the clutch (clutch 54, 55) taught by Girard, because all the claimed elements, i.e., the method of supplying fuel to a combustor of a gas turbine engine by driving a primary fuel pump (load) with an electric motor and a method of using a clutch to selectively couple the shaft of a hydraulic turbine to a shaft of a load, e.g., primary fuel pump, to drive said load, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (installing the clutch in the shaft between the hydraulic turbine and the primary fuel pump), with no change in their respective functions, to yield predictable results, i.e., the clutch would have facilitated selectively coupling the hydraulic turbine to drive the primary fuel pump to reduce or eliminate the amount of electrical power consumed by the electric motor (Girard - Col. 5, ll. 5 - 25) and the clutch would have facilitated selectively de-coupling the hydraulic turbine shaft from the primary fuel pump shaft to economize on the amount of electrical power consumed by the electric motor when driving the primary fuel pump, e.g., the electric motor only had to drive the primary fuel pump and not both the hydraulic turbine and the primary fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Deldalle, i.v., Girard, would have facilitated coupling [via the clutch coupling the hydraulic turbine (22) shaft to the shaft of the primary fuel pump (13)] the hydaulic turbine (22) to drive the primary fuel pump (13) in response to the electric motor (21) not driving the primary fuel pump (13) sufficiently to power the engine.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Deldalle, i.v., Girard, would have facilitated using a lower cost, lighter, and smaller electric motor with maximum power output sized to drive just the primary fuel pump because the clutch allowed selectively de-coupling the hydraulic turbine shaft from the shaft of the primary fuel pump.  Therefore, a larger, heavier, and more expensive electric motor sized to drive both the primary fuel pump and the hydraulic turbine was not required since the clutch would have de-coupled the hydraulic turbine shaft from the shaft of the primary fuel pump when said primary fuel pump was driven only by said electric motor.


Claims 1, 4, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) in view of Girard et al. (4,315,403).
Regarding Claim 1, Deldalle teaches, in Fig. 1, the invention as claimed including a fuel system for a gas turbine engine (10) comprising: a primary fuel pump (13) providing fuel flow during engine operation [function of said primary fuel pump]; a primary electric motor (21) coupled to the primary fuel pump (13) for driving the primary fuel pump during engine operation [function of said primary electric motor (21)]; and a turbine (22 – Fig. 1) coupled (via shaft) to drive the primary fuel pump (13) independent of the primary electric motor (21) when the primary electric motor (21) is not sufficiently driving the primary fuel pump (13) to provide a desired fuel flow.  Deldalle teaches, in Col. 4, ll. 5 – 15, that the turbine (22) drove the primary fuel pump (13) when the primary electric motor (21) failed, i.e., electric motor was not sufficiently driving or incapable of driving the primary fuel pump (13).
The turbine (22) shown in Fig. 1 was an air turbine, e.g., pneumatic fluid.  However, Deldalle further teaches, in Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 35 – 40, that the secondary drive was a motor driven by a flow of fluid (pneumatic or hydraulic) that could assist and/or replace the electric motor for driving the primary pump.  Accordingly, an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump in addition to or in the place of the electric motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle with the hydraulic turbine taught by Deldalle because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine, were known in the art, and one skilled in the art could have substituted the hydraulic turbine for the air turbine, with no change in their respective functions, to yield predictable results, i.e., a flow of hydraulic fluid would have powered the hydraulic turbine to drive the primary fuel pump with the electric motor or in place of the electric motor, Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 5 – 15 and ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Deldalle, as discussed above, is silent on said hydraulic turbine being selectively coupled to drive said primary fuel pump.  Girard teaches, in Fig. 2 and Col. 5, ll. 5 - 25, a hydraulic motor/turbine (52 and 53) having a clutch means (54 and 55, respectively) for selectively coupling the hydraulic motor/turbine (52 and 53) to drive a load (40 – printing press and 44 - rollers, respectively).  Girard teaches, in Col. 5, ll. 5 - 25, that electric motors (41 and 45) could drive the loads (40 – printing press and 44 - rollers, respectively) or the clutch means (clutches 54 and 55, respectively) could couple the shafts of hydraulic motor/turbines (52 and 53, respectively) to the shaft of the respective electric motor (41 and 45) so that said hydraulic motor/turbines (52 and 53, respectively) could drive the respective loads (40 – printing press and 44 - rollers) which made it possible to economize on the consumption of electrical power by said electric motor (41 and 45).  In other words, electrical power was not supplied to said electric motor (41 and 45) when said loads (40 and 44) were powered/driven by the hydraulic motor/turbines (52 and 53, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, with the clutch (clutch 54, 55) taught by Girard, because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump (load) driven by an electric motor or a hydraulic turbine and a clutch used to selectively couple the shaft of a hydraulic turbine to the shaft of an electric motor to drive a load, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (installing the clutch in the shaft between the hydraulic turbine and the primary fuel pump), with no change in their respective functions, to yield predictable results, i.e., the clutch would have facilitated selectively coupling the hydraulic turbine to drive the primary fuel pump to reduce or eliminate the amount of electrical power consumed by the electric motor (Girard - Col. 5, ll. 5 - 25) and the clutch would have facilitated selectively de-coupling the hydraulic turbine shaft from the primary fuel pump shaft to economize on the amount of electrical power consumed by the electric motor when driving the primary fuel pump, e.g., the electric motor only had to drive the primary fuel pump and not both the hydraulic turbine and the primary fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Deldalle, i.v., Girard, would have facilitated using a lower cost, lighter, and smaller electric motor with maximum power output sized to drive just the primary fuel pump because the clutch allowed selectively de-coupling the hydraulic turbine shaft from the shaft of the primary fuel pump.  Therefore, a larger, heavier, and more expensive electric motor sized to drive both the primary fuel pump and the hydraulic turbine was not required since the clutch would have de-coupled the hydraulic turbine shaft from the shaft of the primary fuel pump.
Re Claim 4, Deldalle, i.v., Girard, teaches the invention as claimed and as discussed above, including a clutch means [Interpreted as a ‘clutch’.  “clutch means for selectively coupling…” does not invoke 112(f) because the designed and intended purpose of a clutch was to selectively couple and decouple a first shaft of a first rotating machinery to/from a second shaft of a second rotating machinery] for selectively coupling the hydraulic turbine to drive the primary fuel pump.  Refer to the Claim 1 rejection above.
Re Claim 5, Deldalle, i.v., Girard, teaches the invention as claimed and as discussed above; except, including a hydraulic control valve controlling a flow of hydraulic fluid to the hydraulic turbine to control a speed of the hydraulic turbine and thereby the speed of the primary fuel pump and the flow of fuel.  Deldalle further teaches, in Fig. 1, Col. 3, ll. 35 – 45, Col. 3, l. 60 to Col. 4, l. 2, and Col. 4, ll. 25 – 35, control valve (25) that controlled the flow of fluid to the turbine (22) control a speed of the turbine (22) and thereby the speed of the primary pump (13) and the flow of fuel.  Deldalle further teaches, in Col. 3, l. 60 to Col. 4, l. 2, opening the control valve (25) to increase the flow of fluid to the turbine (22) to deliver additional mechanical power to drive the primary fuel pump (13) which would have pumped more fuel.  As discussed in the Claim 1 rejection above, Deldalle taught that an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump.
Thus, improving a particular device (gas turbine fuel system), based upon the teachings of such improvement in Deldalle, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine fuel system of Deldalle, i.v., Girard, and the results would have been predictable and readily recognized, that utilizing a hydraulic control valve in the hydraulic fluid supply line of the hydraulic turbine of Deldalle, i.v., Girard, would have facilited controlling the flow of hydraulic fluid to the hydraulic turbine to control the speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel because the maximum hydraulic fluid flow rate (hydraulic control valve at maximum open condition) meant said hydraulic turbine rotated the fuel pump at the maximum rotational speed resulting in the maximum fuel flow rate from said fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 22, Deldalle, i.v., Girard, teaches the invention as claimed and as discussed above, and Deldalle further teaches, in Fig. 1, wherein the primary fuel pump (13) was coupled to the electric motor (21) through a shaft [parallel lines around the rotational axis, long dash-short dashed line, connecting the primary fuel pump (13) was coupled to the electric motor (21)].  As discussed in the Claims 1 and 4 rejections above, the combination of Deldalle, i.v., Girard, taught that “…the hydraulic turbine is selectively coupled to the shaft through the clutch means” because the clutch would have been installed in the shaft between the hydraulic turbine and the primary fuel pump.


Claims 11, 13, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) in view of Girard et al. (4,315,403) in view of Czachor et al. (6,382,905).
Regarding Claim 11, Deldalle teaches, in Fig. 1, the invention as claimed including a gas turbine engine (10) comprising: a core engine (10) including a compressor (12) communicating compressed air to a combustor (11) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow [Designed and intended purpose of compressor and combustor] expanded through a turbine (14); a primary fuel pump (13) providing fuel to the combustor (11) during engine operation [function of said primary fuel pump]; a primary electric motor (21) coupled to the primary fuel pump (13) for driving the primary fuel pump during engine operation [function of said primary electric motor (21)]; and a turbine (22 – Fig. 1) coupled (via shaft) to drive the primary fuel pump (13) independent of the primary electric motor (21) when the primary electric motor (21) is not sufficiently driving the primary fuel pump (13) to provide a desired fuel flow.  Deldalle teaches, in Col. 4, ll. 5 – 15, that the turbine (22) drove the primary fuel pump (13) when the primary electric motor (21) failed, i.e., electric motor was not sufficiently driving or incapable of driving the primary fuel pump (13).
The turbine (22) shown in Fig. 1 was an air turbine, e.g., pneumatic fluid.  However, Deldalle further teaches, in Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 35 – 40, that the secondary drive was a motor driven by a flow of fluid (pneumatic or hydraulic) that could assist and/or replace the electric motor for driving the primary pump.  Accordingly, an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump in addition to or in the place of the electric motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle with the hydraulic turbine taught by Deldalle because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump driven by an electric motor or a fluid turbine where said fluid turbine was either a pneumatic turbine or a hydraulic turbine, were known in the art, and one skilled in the art could have substituted the hydraulic turbine for the air turbine, with no change in their respective functions, to yield predictable results, i.e., a flow of hydraulic fluid would have powered the hydraulic turbine to drive the primary fuel pump with the electric motor or in place of the electric motor, Col. 1, ll. 45 – 55, Col. 2, ll. 64 -67, and Col. 4, ll. 5 – 15 and ll. 35 – 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Deldalle, as discussed above, is silent on said hydraulic turbine being selectively coupled to drive said primary fuel pump.  Girard teaches, in Fig. 2 and Col. 5, ll. 5 - 25, a hydraulic motor/turbine (52 and 53) having a clutch means (54 and 55, respectively) for selectively coupling the hydraulic motor/turbine (52 and 53) to drive a load (40 – printing press and 44 - rollers, respectively).  Girard teaches, in Col. 5, ll. 5 - 25, that electric motors (41 and 45) could drive the loads (40 – printing press and 44 - rollers, respectively) or the clutch means (clutches 54 and 55, respectively) could couple the shafts of hydraulic motor/turbines (52 and 53, respectively) to the shaft of the respective electric motor (41 and 45) so that said hydraulic motor/turbines (52 and 53, respectively) could drive the respective loads (40 – printing press and 44 - rollers) which made it possible to economize on the consumption of electrical power by said electric motor (41 and 45).  In other words, electrical power was not supplied to said electric motor (41 and 45) when said loads (40 and 44) were powered/driven by the hydraulic motor/turbines (52 and 53, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, with the clutch (clutch 54, 55) taught by Girard, because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump (load) driven by an electric motor or a hydraulic turbine and a clutch used to selectively couple the shaft of a hydraulic turbine to the shaft of an electric motor to drive a load, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (installing the clutch in the shaft between the hydraulic turbine and the primary fuel pump), with no change in their respective functions, to yield predictable results, i.e., the clutch would have facilitated selectively coupling the hydraulic turbine to drive the primary fuel pump to reduce or eliminate the amount of electrical power consumed by the electric motor (Girard - Col. 5, ll. 5 - 25) and the clutch would have facilitated selectively de-coupling the hydraulic turbine shaft from the primary fuel pump shaft to economize on the amount of electrical power consumed by the electric motor when driving the primary fuel pump, e.g., the electric motor only had to drive the primary fuel pump and not both the hydraulic turbine and the primary fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Deldalle, i.v., Girard, would have facilitated using a lower cost, lighter, and smaller electric motor with maximum power output sized to drive just the primary fuel pump because the clutch allowed selectively de-coupling the hydraulic turbine shaft from the shaft of the primary fuel pump.  Therefore, a larger, heavier, and more expensive electric motor sized to drive both the primary fuel pump and the hydraulic turbine was not required since the clutch could de-couple the hydraulic turbine shaft from the shaft of the primary fuel pump.
Deldalle, i.v., Girard, as discussed above, is silent on a fan rotatable within a fan nacelle.  However, Deldalle further teaches, in Col. 1, ll. 5 – 10, Col. 2, ll. 55 – 65, Col. 3, l. 60 to Col. 4, l. 15, that the gas turbine engine was mounted to a flying vehicle like an aircraft.  Czachor teaches, in Figs. 1 and 2, an aircraft gas turbine engine known in the art as a turbofan having a fan (42) rotatable within a fan nacelle (38).  Czachor teaches, in Col. 1, ll. 25 – 35, that turbofan gas turbine engines were more fuel efficient and had higher propulsive efficiency than turbojet gas turbine engines, e.g., gas turbine aircraft engine without a fan where all the propulsive thrust was generated by the turbine exhaust gases. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, i.v., Girard, with the fan rotatable within a fan nacelle taught by Czachor to facilitate increasing the fuel efficiency and the propulsive efficiency of the gas turbine engine.
Re Claim 13, Deldalle, i.v., Girard and Czachor, teaches the invention as claimed and as discussed above; except, including a hydraulic control valve controlling a flow of hydraulic fluid to the hydraulic turbine to control a speed of the hydraulic turbine and thereby the speed of the primary fuel pump and the flow of fuel to the combustor.  Deldalle further teaches, in Fig. 1, Col. 3, ll. 35 – 45, Col. 3, l. 60 to Col. 4, l. 2, and Col. 4, ll. 25 – 35, control valve (25) that controlled the flow of fluid to the turbine (22) to control a speed of the turbine (22) and thereby the speed of the primary pump (13) and the flow of fuel to the combustor.  Deldalle further teaches, in Col. 3, l. 60 to Col. 4, l. 2, opening the control valve (25) to increase the flow of fluid to the turbine (22) to deliver additional mechanical power to drive the primary fuel pump (13) which would have pumped more fuel.  As discussed in the Claim 11 rejection above, Deldalle taught that an air turbine and a hydraulic turbine were equivalent drive motors for the primary pump.
Thus, improving a particular device (gas turbine fuel system), based upon the teachings of such improvement in Deldalle, i.v., Girard and Czachor, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine fuel system of Deldalle, i.v., Girard and Czachor, and the results would have been predictable and readily recognized, that utilizing a hydraulic control valve in the hydraulic fluid supply line of the hydraulic turbine of Deldalle, i.v., Czachor, would have facilited controlling the flow of hydraulic fluid to the hydraulic turbine to control the speed of the hydraulic turbine and thereby the speed of the primary pump and the flow of fuel to the combustor because the maximum hydraulic fluid flow rate (hydraulic control valve at maximum open condition) meant said hydraulic turbine rotated the fuel pump at the maximum rotational speed resulting in the maximum fuel flow rate from said fuel pump.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 23, Deldalle, i.v., Girard and Czachor, teaches the invention as claimed and as discussed above, including a clutch means [Interpreted as a ‘clutch’.  “clutch means for selectively coupling…” does not invoke 112(f) because the designed and intended purpose of a clutch was to selectively couple and decouple a first shaft of a first rotating machinery to/from a second shaft of a second rotating machinery] for selectively coupling the hydraulic turbine to drive the primary fuel pump.  Refer to the Claim 11 rejection above.
Re Claim 24, Deldalle, i.v., Girard and Czachor, teaches the invention as claimed and as discussed above; except, including a hydraulic pump receiving hydraulic fluid from a hydraulic system, wherein the hydraulic pump generates the flow of hydraulic fluid and is in flow communication with the hydraulic turbine through the hydraulic control valve.
Girard further teaches, in Fig. 2 and Col. 5, ll. 1 – 25, a hydraulic pump (50) receiving hydraulic fluid from a hydraulic system (59 – reservoir and dashed arrows representing the hydraulic fluid circuit), wherein the hydraulic pump (50) generates the flow of hydraulic fluid and is in flow communication with the hydraulic turbine (52 and 53).  As discussed in the Claim 13 rejection above, the combination of Deldalle, i.v., Girard and Czachor, taught the hydraulic control valve controlling a flow of hydraulic fluid to the hydraulic turbine.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, i.v., Girard and Czachor, with the further teachings of Girard, because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump (load) driven by an electric motor or a hydraulic turbine and a hydraulic pump receiving hydraulic fluid from a hydraulic system, wherein the hydraulic pump generates the flow of hydraulic fluid and is in flow communication with the hydraulic turbine through the hydraulic control valve, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (installing the hydraulic pump in the hydraulic system/flow circuit upstream of the hydraulic turbine, where a hydraulic fluid reservoir/tank supplied hydraulic fluid to said hydraulic pump), with no change in their respective functions, to yield predictable results, i.e., the hydraulic fluid reservoir/tank supplied hydraulic fluid to the hydraulic pump which would have generated the flow of hydraulic fluid to the hydraulic control valve that would have controlled the flow rate of the pumped hydraulic fluid to the hydraulic turbine and the expanded hydraulic fluid would have completed the circuit by flowing back to the hydraulic fluid reservoir/tank.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 26, Deldalle, i.v., Girard and Czachor, teaches the invention as claimed and as discussed above, including wherein the hydraulic system comprises a dedicated system for providing the flow of hydraulic fluid to the hydraulic turbine as to selectively drive the primary fuel pump.  As shown in Girard Fig. 2 the hydraulic system (59 – reservoir and dashed arrows representing the hydraulic fluid circuit) was a dedicated system (hydraulic fluid circuit only drove/powered the hydraulic turbines 52 and 53) that provided the flow of hydraulic fluid to the hydraulic turbine (52 and 53).  As discussed in the Claim 11 rejection above, the combination of Deldalle, i.v., Girard and Czachor, taught the hydraulic turbine selectively driving the primary fuel pump.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Deldalle (7,895,819) in view of Girard et al. (4,315,403) in view of Czachor et al. (6,382,905) in further view of Snow (4,062,185).
Re Claim 25, Deldalle, i.v., Girard and Czachor, teaches the invention as claimed and as discussed above; except, wherein the hydraulic system provides the flow of hydraulic fluid to at least one other hydraulic device associated with the gas turbine engine.  Snow teaches, in Figs. 1, 4, and 5, a hydraulic system [hydraulic circuit – hydraulic fluid tank (39), fluid lines (41, 43, 45, 47, 57, 58, 63, 64), hydraulic pump (37), control valve (49, 59)] provides the flow of hydraulic fluid to at least one other hydraulic device (66 – Figs. 4 and 5, Col. 5, ll. 15 - 55) associated with the gas turbine engine (11 – Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deldalle, i.v., Girard and Czachor, with the further teachings of Snow, because all the claimed elements, i.e., the gas turbine fuel system having a fuel pump (load) driven by an electric motor or a hydraulic turbine, a hydraulic pump receiving hydraulic fluid from a hydraulic system, and the hydraulic system provides the flow of hydraulic fluid to at least one other hydraulic device (actuator) associated with the gas turbine engine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (routing the hydraulic system/flow circuit lines to and from one or more hydraulic actuators), with no change in their respective functions, to yield predictable results, i.e., the hydraulic fluid reservoir/tank supplied hydraulic fluid to the hydraulic pump which would have generated the flow of hydraulic fluid to the hydraulic control valve that would have controlled the flow rate of the pumped hydraulic fluid to the hydraulic turbine and the expanded hydraulic fluid would have completed the circuit by flowing back to the hydraulic fluid reservoir/tank.  Similarly, a hydraulic fluid control valve would have control the flow rate of a portion of the pumped hydraulic fluid to one or more actuators to change the position of one or more flaps (73) of a variable nozzle system of the gas turbine engine, Snow – Col. 5, ll. 30 – 55.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 6, first and second paragraph, that the proposed modification of using a known clutch to ‘selectively couple’ Deldalle’s turbine to the fuel pump would have allegedly “changed the principal of operation” of Deldalle.  Examiner disagrees because the fact pattern of the case law cited in MPEP 2143.01(VI) does not match the facts of the instant claims.  MPEP 2143.01(VI) cited In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").  Unlike In re Ratti, the proposed modification does not involve changing the base reference rigid seal required for operation into a flexible seal.  Applicant’s citation of Deldalle Col. 1, ll. 63 – 66 [actually Col. 3, ll. 63 - 66] ignored the fact that Col. 3, ll. 45 – 63 taught that the control valve (25) was closed while starting the gas turbine engine and bringing said gas turbine engine up to idling speed during which time the fuel pump (13) was only driven by the electric motor (21).  Starting and bringing up to idling speed were operational phases of the gas turbine engine.  Only after said gas turbine engine was operating at a steady idling speed was the control valve (25) opened to regulate the flow rate of fluid to the turbine (22) to assist with driving the fuel pump (13) in combination with the electric motor (21) or to solely drive the fuel pump (13) when the electric motor (21) had failed or when the supply of electricity to the electric motor (21) had failed.  Accordingly, Deldalle taught that #1 – the electric motor (21) could solely drive the fuel pump (13), #2 - the turbine (22) could solely drive the fuel pump (13), or #3 - the fuel pump (13) could be driven by a combination of the electric motor (21) and the turbine (22).  Therefore, the proposed modification of Deldalle with the clutch taught by Girard would not have changed the principal of operation of the fuel pump (13), electric motor (21), or turbine (22) of Deldalle.  The fuel pump would have continued operating as a fuel pump to generate a flow rate of fuel when the fuel pump shaft was driven by rotational mechanical power of an electric motor and/or turbine.  The electric motor would have continued operating as an electric motor to convert a flow of electricity into rotational mechanical power to drive a shaft connected to a load.  And the turbine would have continued operating as a turbine to convert the energy of a flow of fluid into rotational mechanical power to drive a shaft connected to a load.  During gas turbine engine starting and bringing up to idling speed, the clutch would have selectively de-coupled the turbine shaft from the shaft of the fuel pump so that like (case #1) the electric motor (21) would have solely driven the fuel pump.  When the electric motor failed or when the supply of electricity to the electric motor failed, the clutch would have selectively coupled the turbine shaft to the shaft of the fuel pump so that like (case #2) the turbine (22) could solely drive the fuel pump.  Similarly, after starting and operating at idling speed, the clutch would have selectively coupled the turbine shaft to the shaft of the fuel pump so that like (case #3) the fuel pump could be driven by a combination of the electric motor and the turbine.  Consequently, contrary to Applicant’s argument, the proposed 35 USC §103 modification does not change the principle of operation of base reference Deldalle to such a degree that would require a substantial reconstruction and redesign of the elements shown in Deldalle as well as a change in the basic principle under which the construction of Deldalle was designed to operate.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741